Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Louise Biggers appeals the district court’s order dismissing her complaint seeking to enjoin the foreclosure of her home. We have reviewed the record and find no reversible error. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the reasons stated by the district court. Biggers v. Stumpf, No. 3:15-cv-00682-JAG, 2016 WL 430490 (E.D. Va. Feb. 3, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED